Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 31 is objected to because of the following informalities:  "the interaction".  There is insufficient antecedent basis for this limitation in the claim. The examiner will proceed as the "the interaction " is “an interaction”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 31-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim  31 recites the limitation "the plasmon" (line 16) and "the absorption" (line 17).  There is insufficient antecedent basis for this limitation in the claim. The examiner will proceed as the "the plasmon" is “a plasmon” and the "the absorption" is “an absorption”. 
Regarding claims 32-45, the claims are also rejected due to their indirect or direct dependencies from the rejected base claim 31.
Claim 45 recites the limitation "the wavelength of the excitation line" (lines 1-2), "the excitation" (line 3), and "the emission" (line 3). There is insufficient antecedent basis for this limitation in the claim. The examiner will proceed as the " the wavelength of the excitation line" is “a wavelength of an excitation line”, "the excitation" is “an excitation”, and the "the emission" is “an emission”.
The term “outstanding” (line 5) in claim 40 is a relative term which renders the claim indefinite. The term “outstanding” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "outstanding" which describes "enhancement" cannot determine the degree of the enhancement of the Raman scattering. Does the "outstanding" mean an increase of 2 times, 3 times or more? For the purposes of applying prior arts, the examiner will proceed interpreting the word "outstanding" as the standard way of enhancing the signal of Raman scattering.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Banerjee, A. et al. “Micro-fluidic channels on nanopatterned substrates: monitoring protein binding to lipid bilayers with surface enhanced Raman spectroscopy”, 2010 Chem. Phys. Lett. 489 121–6 (hereinafter Banerjee).
Regarding claim 31, Banerjee teaches a method of assaying the interaction (this refers to “to detect binding events” in the Abstract lines 1-2 in Banerjee) of a test molecule (this refers to “streptavidin” in the Abstract lines 1-2 in Banerjee) and a lipid bilayer (this refers to “biotinylated lipid bilayers” in the Abstract lines 1-2 in Banerjee) that employs a microfluidic “fluid channel” in Fig. 1(b) in Banerjee) comprising: a substrate (this refers to Fig.1(b) which is the AAO substrate) having at least one concave microcavity defining an aperture (this refers to the nanoporous AAO substrate in Fig.1(c) in Banerjee) and having a metallic surface (See p. 3 paragraph 5 lines 1-3 and Fig.1(c) in Banerjee. The metallic surface is made of aluminum and anodized aluminum), and a liquid disposed within the microcavity (See Fig. 1(b) in Banerjee. The micro-fluidic channel is on top of the AAO substrate with microcavity surface. This indicates a liquid disposed within the microcavity.); a lipid bilayer (this refers to “biotinylated lipid bilayers” in the Abstract lines 1-2 in Banerjee) suspended across the aperture (this refers to “The bilayers were incorporated in the substrate pores.” in the Abstract line 4 in Banerjee); and a microfluidic channel containing a liquid disposed on top of the substrate (See Fig. 1(b) in Banerjee. The micro-fluidic channel is on top of the AAO substrate with microcavity surface. This indicates a liquid disposed within the nanopores.) in fluid communication with the lipid bilayer (Since the lipid bilayer is in between the substrate and the micro-fluidic channel, this means the lipid bilayer is in contact with the fluid), the method comprising the steps of: passing a liquid containing a test molecule (this refers to “an aqueous streptavidin solution” in p. 6 paragraph 3 line 1 in Banerjee) across the microfluidic channel (this refers to “within MFCs on either flat glass or AAO substrates” in p. 6 paragraph 3 lines 1-2 in Banerjee); and monitoring lipid bilayer-test molecule interactions (this refers to “We used Surface Enhanced Raman Spectroscopy (SERS) to detect binding events between streptavidin and biotinylated lipid bilayers.” in the Abstract lines 1-2 in Banerjee), characterized in that the step of monitoring lipid bilayer-test molecule interactions comprises plasmonically enhanced Raman (this refers to “These nanoplasmonic platforms were made of periodically perforated dielectric substrates on metal” in p. 8 paragraph 3 lines 2-3 in Banerjee) or fluorescent spectroscopy configured to monitor the intensity of a Raman (this refers to the graphs of signal vs wavenumber of Figs. 2, 3, and 4 in Banerjee) or fluorescent signal from the test molecule (this refers to “streptavidin” in the Abstract lines 1-2 in Banerjee) as it permeates through the bilayer (This refers to “These and previous experiment simply that the nano-holes did not prevent diffusion of streptavidin through the DMPC membrane” in p. 7 lines 7-9 in Banerjee. This means the measurement of Raman scattering is based on streptavidin permeating through the biotinylated lipid bilayers.) and/or arrives at a metal enhanced plasmonic field within the microcavity, wherein: the fluorescent spectroscopy comprises detection of metal enhanced fluorescence; or the Raman spectroscopy comprises using exciting light (this refers to “A 10 mW power of an Ar ion laser at 514.5 nm” in p. 4 lines 1-2 in Banerjee) that is coincident with the plasmon of the metal (this refers to “a standing surface plasmon mode was obtained for interrogating optical beams at normal incidence to the substrate surface” in p. 8 lines 10-11 in Banerjee) or resonant with the absorption of the test molecule.
Regarding claim 32, Banerjee teaches the method according to Claim 31, in which the monitoring step (this refers to “In conclusion, we have used MFC on nano-patterned platforms for monitoring binding events of analytes to lipid bilayer membranes by Raman spectroscopy.” in p. 8 lines 7-8 in Banerjee) comprises plasmonically enhanced Raman spectroscopy (this refers to “a standing surface plasmon mode was obtained for interrogating optical beams at normal incidence to the substrate surface” in p. 8 lines 10-11 in Banerjee).
Regarding claim 33, Banerjee teaches the method according to Claim 31, in which the monitoring step comprises surface enhanced Raman spectroscopy (SERS) (this refers to “We used Surface Enhanced Raman Spectroscopy (SERS) to detect binding events between streptavidin and biotinylated lipid bilayers.” in the Abstract lines 1-2 in in Banerjee) that employs exciting light (p. 4 lines 1-2 in Banerjee) that is coincident with the plasmon of the metal (see p. 8 lines 10-11 in Banerjee).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Heywang, C. et al. “Orientation of anthracyclines in lipid monolayers and planar asymmetrical bilayers: a surface-enhanced resonance Raman scattering study”, Biophys. J. 75 (1998), 2368-2381 (hereinafter Heywang) .
Regarding claim 34, Banerjee is silent with respect to the surface enhanced resonance Raman spectroscopy (SERRS) employs exciting light that is resonant with the absorption of the test molecule.
Heywang, from the same field of endeavor as Banerjee,  teaches using surface enhanced resonance Raman spectroscopy (SERRS) (this refers to “(surface enhanced resonance Raman scattering, SERRS)” in p. 2370 column 2 last paragraph lines 4-6 in Heywang) that employs exciting light (this refers to “laser wavelength” in p. 2370 column 2 last paragraph lines 4-6 in Heywang) that is resonant with the absorption (this refers to “is in the absorption band” in p. 2370 column 2 last paragraph lines 4-6 in Heywang) of the test molecule (This refers to “anthracyclines” in p. 2370 column 2 last paragraph lines 4-6 in Heywang. The anthracyclines correspond to the test molecule of the application.) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Heywang to Banerjee to use surface enhanced resonance Raman spectroscopy (SERRS) that employs exciting light that is resonant with the absorption of the test molecule for the purpose of increasing further the signal of Raman scattering (see p. 2370 column 2 last paragraph lines 4-6 in Heywang).
Claims 35, 36, 43, 44, and 45 are rejected under 35 U.S.C. 103 as being obvious over Banerjee in view of Keyes, T. et al.  WO 2016001391 A1 (hereinafter Keyes). 
The applied reference Keyes has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 35, Banerjee is silent with respect to the monitoring step comprises monitoring retention time of the test molecule in the lipid bilayer, monitoring arrival time of the molecule in the microcavity and/or monitoring residence time of the molecule in the lipid bilayer.
Keyes teaches the monitoring step comprises monitoring retention time of the test molecule in the lipid bilayer, monitoring arrival time of the molecule in the microcavity and/or monitoring residence time (See p. 12 lines 5-8 and p. 16 lines 12-13 in Keyes. From Fig. 12 (B) in Keyes, the residence time can be obtained using Eqn. 1 in p. 16 in Keyes.) of the molecule (this refers to “ibuprofen” in p. 4 lines 14-16 in Keyes) in the lipid bilayer (this refers to “DOPC bilayer” in p. 4 lines 14-16 in Keyes).

Regarding claim 36, Banerjee is silent with respect to the spectroscopy is fluorescence lifetime correlation spectroscopy. 
Keyes, from the same field of endeavor as Banerjee, teaches fluorescence lifetime correlation spectroscopy (see p. 6 lines 8-9 in Keyes).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Keyes to Banerjee to use fluorescence lifetime correlation spectroscopy for the purpose of optimizing the accuracy of the location of the lipid bilayer on the microcavity (see p. 13 lines 11-13 in Keyes).
Regarding claim 43, Banerjee is silent with respect to the test molecule is a drug.
Keyes, from the same field of endeavor as Banerjee, discloses the test molecule is a drug (See p. 4 lines 9-11 in Keyes. The drug they used was ibuprofen.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Keyes to Banerjee to use drug as the test molecule in order to study the binding affinity of the drug to the lipid bilayer.
Regarding claim 44, Banerjee is silent with respect to the metallic surface of the at least one microcavity is selected from gold, silver or an ostomer. 
Regarding claim 45, Banerjee teaches the wavelength of the excitation line (this refers to the “incident beam” in p. 4 line 23 in Banerjee) is configured to be coincident with the “In our experiments, the AAO layer provides a subwavelength periodic hole array that couples the incident light to the SP mode.” in Banerjee. SP stands for surface plasmon. The plasmonic field is formed at the surface of the metal microcavity, wherein this field enhances the signal of Raman scattering.). However, it is silent with respect to the metal which is made of gold.
Keyes, from the same field of endeavor as Banerjee, teaches the metallic surface of at least one microcavity is selected from gold, silver or an ostomer (see Abstract lines 2-3 in Keyes.) and the metal is made of gold (see Abstract lines 2-3 in Keyes.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Banerjee to use gold as the surface of the microcavity and the metal, as taught by Keyes, for the purpose of enhancing the signal of Raman scattering (see p. 13 lines 11-13 in Keyes).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Jung, S-Y et al. “Two-component membrane lithography via lipid backfilling.” Chemphyschem 2005; 6:423–6 (hereinafter Jung).
Regarding claim 37, Banerjee is silent with respect to the molecule is fluorescent or comprises a fluorescent label.
Jung, from the same field of endeavor as Banerjee, teaches the molecule is fluorescent or comprises a fluorescent label (See Fig. 4 in Jung. The streptavidin is labeled with Cy3 fluorescent dye.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Banerjee to label the molecule with a .
Claims 38, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Tian, S. et al. “Fabrication of a bowl-shaped silver cavity substrate for SERS-based immunoassay”, Analyst, 2013, 138, 2604 (hereinafter Tian).
Regarding claim 40, Banerjee discloses monitoring step comprises SERS (see Abstract lines 1-2 in Banerjee) or SERRS and in which the excitation laser wavelength (this refers to the “incident light” in p. 4 paragraph 4 lines 1-2 in Banerjee) is matched (this refers to “couples” in p. 4 paragraph 4 lines 1-2 in Banerjee) to an electronic transition (this refers to “the AAO layer provides a subwavelength periodic hole array” in p. 4 lines 1-2 in Banerjee) outstanding enhancement of Raman signature (this refer to “SP mode” in p. 4 paragraph 4 lines 1-2 in Banerjee. SP stands for surface plasmon. The plasmonic field is formed at the surface of the metal microcavity, wherein this field enhances the Raman signature.) from non-luminescent species (this refer to the streptavidin and biotinylated lipid bilayers in Banerjee) to be investigated (this refers to the “detection of binding events between streptavidin and biotinylated lipid bilayers” in the Abstract lines 1-2 Banerjee). However, is silent with respect to the metallic surface of the microcavity comprises a metal sub-nanostructure having a sub-micro dimension configured to enhance a localised in-cavity plasmonic field. Regarding claims 38, Banerjee is silent with respect to the metallic surface of the microcavity comprises a metal sub-nanostructure having a sub-micro dimension configured to enhance a localised in-cavity plasmonic field.  Regarding claim 39, Banerjee is silent with respect to the metal sub-nanostructure has a dimension of 5- 200 nm.
“Ag cavity” in Fig. 3 in Tian) of the microcavity comprises a metal sub-nanostructure (this refers to “Ag nanoparticle” in Fig. 3 in Tian) having a sub-micro dimension (The silver nanoparticles have diameters from 50-80 nm. See p. 2607 column 1 lines 5-8 in Tian) configured to enhance a localised in-cavity plasmonic field (this refers to “localized surface plasmon resonance” in the Abstract lines 7-8 in Tian) and the metal sub-nanostructure has a dimension of 5- 200 nm (The size range of the Ag nanoparticles is 50-80 nm in Tian, which overlaps the range of 5-200 nm.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Banerjee by adding a metal sub-nanostructure having a sub-micro dimension configured to enhance a localised in-cavity and wherein the metal sub-nanostructure has a dimension of 5- 200 nm plasmonic field, as taught by Tian, for the purpose of further maximizing the signal of Raman scattering (see Abstract lines 6-9 in Tian).
Claims 41 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Sawai, Y.et al. “Photo-induced Metal Deposition onto a Au Electrode in Solution.” J. Photochem. Photobiol., A 2003, 160, 19–25 (hereinafter Sawai).
Regarding claim 41, Banerjee is silent with respect to the metal sub-nanostructure is fabricated by a method selected from the group consisting of direct photo-induced metal deposition to produce imprints of the plasmonic fields; 3D-nanoprinting via 2-photon polymerization of photoresist; plasmonic field induced polymerization/metal deposition; air bubble excluded zone nanoparticle preparation; and reactive ion etching (RIF).
“The effect of photo-irradiation” in the Abstract line 1 in Sawai. Direct photo-induced is done by photo-irradiation.) metal deposition (this refers to “metal deposition” in the Abstract line 1 in Sawai) to produce imprints of the plasmonic fields (this refers to the Abstract lines 4-7 in Sawai).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Sawai to Banerjee to use direct photo-induced metal deposition to produce imprints of the plasmonic fields for the purpose of increasing the interaction between the sub-nanostructure and the test molecule in order to increase the signal of the Raman scattering.
Claims 42 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Sawai, and further in view of Tian, S. et al. “Fabrication of a bowl-shaped silver cavity substrate for SERS-based immunoassay”, Analyst, 2013, 138, 2604 (hereinafter Tian).
Regarding claim 42, Banerjee is silent with respect the imprints of the plasmonic fields are near the bottom of the cavity.
Tian, from the same field of endeavor Banerjee, teaches the imprints of the plasmonic fields are near the bottom of the cavity (this refers to “The results suggest that both the bottom Ag cavity and the upper Ag or Au nanoparticles contributed to the SERRS signals observed in this study.”  in p. 2609 column 2 lines 8-11 in Tian).

Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jose, B. et al. “Lipid bilayer assembly at a gold nanocavity array”. Chem. Commun. 2011, 47, 12530–12532., teaches a flexible active strain or pressure sensor structure and preparation method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886